601 F. Supp. 1035 (1985)
In re UNION CARBIDE CORPORATION GAS PLANT DISASTER AT BHOPAL, INDIA IN DECEMBER, 1984.
MDL No. 626.
Judicial Panel on Multidistrict Litigation.
February 6, 1985.
Before ANDREW A. CAFFREY, Chairman, ROBERT H. SCHNACKE, FRED DAUGHERTY, SAM C. POINTER, JR.,[*] S. HUGH DILLIN, MILTON POLLACK and LOUIS H. POLLAK, Judges of the Panel.

TRANSFER ORDER
PER CURIAM.
This litigation presently consists of eighteen actions pending in seven districts as follows:[1]


*1036
  Southern District of New York         6 actions
  Southern District of West Virginia    4 actions
  District of Connecticut               4 actions
  Eastern District of Pennsylvania       1 action
  Eastern District of New York           1 action
  Northern District of Illinois          1 action
  Southern District of Florida           1 action

Before the Panel is a motion, pursuant to 28 U.S.C. § 1407, by plaintiffs in one West Virginia action and one Connecticut action to centralize the actions in this litigation in the Southern District of West Virginia, or in the alternative the Eastern District of New York, for coordinated or consolidated pretrial proceedings. All responding parties agree on the propriety of Section 1407 centralization. The only dispute concerns selection of the transferee district. Each of the seven districts wherein these eighteen actions are pending has been suggested by various parties as an appropriate transferee forum.
On the basis of the papers filed and the hearing held, the Panel finds that these eighteen actions involve common questions of fact and that centralization under Section 1407 in the Southern District of New York will best serve the convenience of the parties and witnesses and promote the just and efficient conduct of the litigation. The actions share numerous factual questions concerning the December 3, 1984 disaster at the Union Carbide methyl isocyanate plant in Bhopal, India. Allegedly over 2,000 people were killed and many thousands more were injured when toxic methyl isocyanate gas was released from the plant. Centralization under Section 1407 is thus necessary in order to eliminate duplicative discovery, prevent inconsistent pretrial rulings, and conserve the resources of the parties, their counsel and the judiciary.
Although none of the seven forums suggested by the parties could be characterized as the nexus of this litigation involving a foreign disaster, on balance we are persuaded that the Southern District of New York is the appropriate transferee forum. We note that Union Carbide is a New York corporation and that relevant witnesses and documents may be located at its corporate headquarters in nearby Danbury, Connecticut. We also note that the Southern District of New York has more pending actions than any other district and is, according to the preponderance of the parties' representations to the Panel, relatively more convenient for many parties, including plaintiffs and defendant Union Carbide, and witnesses.
IT IS THEREFORE ORDERED that, pursuant to 28 U.S.C. § 1407, the actions listed on the following Schedule A and pending in districts other than the Southern District of New York be, and the same hereby are, transferred to the Southern District of New York and, with the consent of that court, assigned to the Honorable John F. Keenan for coordinated or consolidated pretrial proceedings with the actions pending in that district and listed on Schedule A.

Schedule A
MDL-626In re Union Carbide Corp. Gas Plant Disaster at Bhopal, India, in December, 1984
Northern District of Illinois
Deepa Bhargawa, et al. v. Union Carbide Corp., C.A. No. 84-C-10603
Southern District of West Virginia
Mrs. Sheela Bai Dawani, et al. v. Union Carbide Corp., C.A. No. 84-2479
A.K. Pandia Shri, et al. v. Union Carbide Corp., C.A. No. CA-84-2482
Kanta Bai Sahoo, et al. v. Union Carbide Corp., C.A. No. 2:85-0063
*1037 Abdul Rauf, et al. v. Union Carbide Corp., C.A. No. 2:85-0071
Southern District of New York
Sudhir Parhauk, et al. v. Union Carbide Corp., C.A. NO. 84 Civ. 9202
Sona Bhai, et al. v. Union Carbide Corp., C.A. No. 84 Civ. 8873
Dasarath Namdev Savarker, et al. v. Union Carbide Corp., C.A. No. 85 Civ. 0089
Asit Kumar Sarkar, et al. v. Union Carbide Corp., C.A. No. 84 Civ. 9342
Padmaker Krisha Rao Gavankar, et al. v. Union Carbide Corp., C.A. No. 85 Civ. 0307
Sabir Husain, etc. v. Union Carbide Corp., C.A. No. 85 Civ. 0447
Eastern District of New York
Shakir Ali, et al. v. Union Carbide Corp., C.A. No. BA-84-4942
Southern District of Florida
Asha Devi Saxena, etc. v. Union Carbide Corp., C.A. No. 85-0129
Eastern District of Pennsylvania
Rashid Mia, et al. v. Union Carbide Corp., C.A. No. CA-84-6291
District of Connecticut
Rafiqullah Khan, et al. v. Union Carbide Corp., C.A. No. B-85-27-WWE
Lakhan Singh, et al. v. Union Carbide Corp., C.A. No. B-84-812-EBB
Amar Singh Mahavir, et al. v. Union Carbide Corp., C.A. No. N-85-05-EBB
Oliver Wilson, et al. v. Union Carbide Corp., C.A. No. B-84-792-WWE
NOTES
[*]   Judge Sam C. Pointer, Jr. took no part in the decision of this matter.
[1]  The motion before the Panel, as originally filed on December 21, 1984, pertained to four actions: two actions in the Southern District of West Virginia and one action each in the District of Connecticut and Northern District of Illinois. Subsequently, movants amended their motion to include additional actions and several plaintiffs made motions to centralize these actions and numerous other actions in one of seven proposed transferee districts. Movants' amendment as well as the additional motions were filed too late to be included in the hearing held by the Panel on January 24, 1985. The other fourteen actions are included in the matter before us because all parties to those actions have stated in writing their respective positions on the present motion and participated in oral argument at the Panel's January 24th hearing. In addition, the Panel has been advised of several recently filed related actions. These actions will be treated as potential tag-along actions. See Rules 9 and 10, R.P.J.P.M.L., 89 F.R.D. 273, 278-80 (1981).